On Petition for Rehearing.
Birdzell, J.
In a petition for rehearing counsel for the appellant again urges that, in the previous litigation referred to in the original opinion, the items which went to make up the purchase price of the lands sold by Collard to Fried did not include Collard’s account at the Fried store in 1914. In our original opinion we were inclined to attach great weight to the statement of the trial judge in the record in this case to the effect that the 1914 account had been adjudicated in the former cases referred to. A more careful and painstaking examination of the record in the previous litigation, however, convinces us that the trial judge was mistaken in so holding.
Paragraph 6 of the findings of fact in Merchants’ Nat. Bank v. Collard, 33 N. D. 556, 157 N. W. 488, finds that on the 22d day of June,, 1911, and on the 2d day of August, 1913, Collard transferred certain lands to Anton Fried and Susan Fried, respectively, the consideration for the transfers being fully set forth. The consideration found for *250the two transfers was $30 per acre or $19,200, the purchasers assuming encumbrances as a part of the purchase price. It was further found that the Erieds were to charge Collard with the balance of any and all accounts which they had against Collard, and, as soon as the sums so assumed could be ascertained, they, the Erieds, would pay to Collard the balance found to be due on the purchase. The court then found (without itemizing) that the Erieds had paid encumbrances against the land and assumed others, “making the total amount assumed, paid, and charged, as and for the purchase price and properly applied thereon, the sum of $17,418.24.” It then found that there still remained due to Collard $1,881.76, and it placed the amount of Collard’s equity in the land at this sum, with interest at the rate of 7 per cent from the date of sale, and further found “that the payment of said amount by the said defendants Eried is the only condition attached to said transaction to prevent them from being the fee holders and owners thereof.” The question now is, Did the 1914 book account constitute a part of the sum of $17,418.24, credited to Collard upon the purchase price in the above finding?
A careful examination of the transcript of the testimony upon which the above findings were based discloses that the book account for the' year 1914 did not enter into the consideration for either of the transfers. On the contrary, it shows that the debit items, amounting to $475.44, were partially offset in the statement by credit allowances for Collard’s share of crops delivered to Eried and sold by him, and that neither the crops nor the accounts subsequent to the execution of the second deed entered into the consideration or the findings. ■ In view of this fact, it was clearly error for the trial court in this action to exclude the testimony in support of the counterclaim based upon the book account of 1914. This error cannot be corrected without a retrial of this action, unless the judgment creditor will voluntarily allow credit upon the judgment for the sum of $390.53, with interest at the rate of 6 per cent from January 1st, 1915, to date. The order of this court is that, upon the filing of a confession of judgment in the district court on the defendant’s counterclaim in the above amount, the judgment appealed from be, and hereby is, affirmed; and that neither party recover costs on this appeal; otherwise the judgment is reversed and a new trial granted, with costs to abide the event.
The petition for rehearing is denied.